      Case 2:20-cv-03789-CBM-MAA Document 5 Filed 04/27/20 Page 1 of 1 Page ID #:43
                                                                                                   CLEAR FORM


 Mark J. Geragos
 Ben Meiselas
 GERAGOS & GERAGOS, APC
 644 South Figueroa Street
 Los Angeles, California 90017
 (213) 625-3900


              Plaintiffs Gondola Adventures, Inc., et al.




Gondola Adventues, et al.
                                                                                 2:20-cv-3789

Gavin Newsom, et al.




                                                               Gondola Adventures, Inc., et al.




Gondola Adventures, Inc.                                    John Berardi & Laurence Friedman
Kings’S Pet Grooming, Inc., dba King's Mobile Pet Spa       Kevin “Carter” King Sr., Kevin King Jr.
Wildfire Inc., dba Wildfire Lighting                        John Berardi & Laurence Friedman
Ybanz Gonzalez Inc., dba La Sirenita                        Martha Ybnez, Alfredo Gonzalez, & Francisco Ibanez
Yreka Food Enterprises, LLC                                 Steve Craig
Soldemexico, Inc., dba CieltoLindo Restaurant               Jose & Teresa Hernandez
Hernandez Productions, Inc.                                 Jose & Teresa Hernandez




       April 27, 2020                           /s/ Mark J. Geragos




                                                Mark J. Geragos
